DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Peter Paredes, Esq on 2/16/2021.
The application has been amended as follows:
11. (Currently Amended) A method for automatically generating and analyzing structural features of a structure, comprising: emitting a volume scanning Light Detection and Ranging (3D) beam that scans a structure to generate 3D data that is associated with a distance between the 3D device and each end point of the 3D beam positioned on the structure; capturing an image of the structure to generate image data associated with the structure as depicted by the image of the structure; fusing the 3D data of the structure generated by a 3D device with the image data of the structure generated by an imaging device to determine the distance between the 3D device and each end point of the 3D beam positioned on the structure and determine a distance between each point on the image; and generating a sketch image of the structure that is ; emitting a beam of light from a light beam source onto the structure to measure the distance between each element that formulates each plane included in the structure and building a point cloud that depicts each element that formulates each plane included in the structure as a distance from the light beam source; the point cloud of distance measurements of each element of each plane is combined with the photo-metric image of such plane in the visible light spectrum to compose the data that contains the photometric characteristics of each point on the plane and its distance from the light beam source.

Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed.

The main reason for allowance of these claims are applicant’s remarks filed on 1/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/XIN JIA/
Primary Examiner, Art Unit 2667